EXHIBIT 10.69

 

SECOND AMENDMENT AGREEMENT

 

SECOND AMENDMENT AGREEMENT, dated as of March 21, 2008 (this “Second
Amendment”), to the Revolving Trade Receivables Purchase Agreement, dated as of
September 21, 2007, as amended by that First Amendment Agreement dated as of
November 26, 2007 (as amended, supplemented or otherwise modified from time to
time, the “Receivables Purchase Agreement”), among Sanmina-SCI Magyarorszag
Elektronikai Gyarto Kft and Sanmina-SCI Systems de Mexico, S.A. de C.V., as
Originators, Sanmina-SCI Corporation and Sanmina-SCI UK Ltd., as Servicers, the
several banks and other financial institutions or entities from time to time
parties thereto, as Purchasers, and Deutsche Bank AG New York Branch, as
Administrative Agent.  Unless otherwise defined herein, terms used herein shall
have the meanings assigned thereto in the Receivables Purchase Agreement.

 

W I T N E S S E T H :

 

WHEREAS, the Servicers have requested that certain provisions of the Receivables
Purchase Agreement be amended, so that they may elect to extend the Facility
Termination Date and make other related changes; and

 

WHEREAS, the Purchasers are willing to agree to such amendment only upon the
terms and subject to the conditions set forth herein; and

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Servicers, the Originators, the Purchasers and the
Administrative Agent hereby agree as follows:

 

 

1.

Amendments to the Receivables Purchase Agreement. The definition of “Facility
Termination Date” is hereby

amended to read in its entirety as follows:

 

“‘Facility Termination Date’ means the earlier of (i) April 30, 2008, and
(ii) the date on which the Administrative Agent delivers to the Servicers a
notice of termination as a result of a Termination Event in accordance herewith
(or the date on which such termination becomes effective automatically pursuant
to Section 7); provided, however that the Servicers may elect, by notice in
writing to the Administrative Agent not later than 10 Days prior to April 30,
2008 (or such other date to which the Facility Termination Date may be
extended), to extend the Facility Termination Date for an additional month from
April 30, 2008, and successively thereafter for periods of one month.  The
effectiveness of such election shall require written acceptance thereof by the
Purchasers, which acceptance will be subject to then-prevailing market
conditions with respect to Obligor Limits and Applicable Margins, all necessary
credit and insurance approvals, execution of mutually satisfactory documentation
and there having occurred and continuing no Termination Event or Incipient
Termination Event.”

 

2.

The definition of “Purchaser’s Investment Limit” is hereby amended to read in
its entirety as follows:

 

“‘Purchaser’s Investment Limit’:  as to any Purchaser, the obligation of such
Purchaser, if any, to make an Investment in Tranche A Receivables, Tranche B
Receivables, Tranche C Receivables, Tranche D Receivables or some or all of such
Tranches, in an amount not to exceed the amount for such Tranche set forth under
the heading “Purchaser’s Investment Limit” opposite such Purchaser’s name on
Schedule 1.1A hereto.  As of the date hereof, the aggregate amount of the
Purchasers’ Investment Limits in Tranche A Receivables is $30,000,000, the
aggregate amount of the Purchaser’s Investment Limits in Tranche B Receivables
is $123,500,000, the aggregate amount of the Purchaser’s Investment Limits in
Tranche C Receivables is $85,000,000 and the aggregate amount of the Purchaser’s
Investment Limits in Tranche D Receivables is $85,500,000.”

 

3.

Schedule 1.1A is hereby amended to read as follows:

 

Tranche

 

Purchaser

 

Investment Limit

 

Percentage of Tranche

 

A

 

Deutsche Bank AG

 

$

30,000,000

 

100

%

 

 

 

 

 

 

 

 

B

 

Deutsche Bank AG

 

$

123,500,000

 

100

%

 

 

 

 

 

 

 

 

C

 

Deutsche Bank AG

 

$

85,000,000

 

100

%

 

 

 

 

 

 

 

 

D

 

Deutsche Bank AG

 

$

85,500,000

 

100

%

 

--------------------------------------------------------------------------------


 

4.

Schedule 1.1B is hereby amended to read as follows:

 

IBM de México Comercialización y Servicios S.A. de C.V.

 

$

30,000,000

 

 

 

 

 

Lenovo (Singapore) PTE Ltd.

 

$

130,000,000

 

 

 

 

 

IBM Corporation

 

$

85,000,000

 

 

 

 

 

IBM Singapore PTE Ltd.

 

$

90,000,000

 

 

5.                                       Representations and Warranties.  Each
of the Originators and the Servicers, as of the date hereof and after giving
effect to the amendments contained herein, hereby confirms, reaffirms and
restates the representations and warranties made by it in the Receivables
Purchase Agreement and otherwise in the Transaction Documents to which it is a
party, all as if made on the date hereof, and hereby represents and warrants to
the Purchasers, the Administrative Agent and the Collateral Agent that no
Termination Event or Incipient Termination Event has occurred and is continuing
after giving effect to the terms hereof.

 

6.                                       Effectiveness.  This Second Amendment
shall become effective on the date upon which  the Administrative Agent shall
have received counterparts of this Second Amendment, duly executed and delivered
by the Originators, the Servicers, the Administrative Agent and the Required
Purchasers, as the case may be;

 

7.                                       Limited Effect.  The execution,
delivery and effectiveness of this Second Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Administrative Agent or any Purchaser under the Receivables Purchase
Agreement or any other Transaction Document, nor constitute a waiver of
compliance with any provision of the Receivables Purchase Agreement or any other
Transaction Document.  Except as expressly amended, modified and supplemented
herein, all of the provisions and covenants of the Receivables Purchase
Agreement and the other Transaction Documents are and shall continue to remain
in full force and effect in accordance with the terms thereof and are hereby in
all respects ratified and confirmed.  Each reference to the Receivables Purchase
Agreement in any Transaction Document shall be a reference to the Receivables
Purchase Agreement as amended by this Second Amendment.

 

8.                                       Confirmation of Guarantee.  By its
execution and delivery hereof, Sanmina-SCI Corporation hereby confirms that the
Guarantee dated as of September 21, 2007 in favor of the Administrative Agent is
and shall remain in full force and effect after the effectiveness of this Second
Amendment and hereby confirms its obligations under the Guarantee after giving
effect to this Second Amendment.

 

9.                                       Governing Law; Counterparts.  (a) This
Second Amendment and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of New York.  The provisions of Section 9.12 of the Receivables Purchase
Agreement shall apply mutatis mutandis as if set forth in full herein.

 

(b)  This Second Amendment may be executed by one or more of the parties hereto
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  This Second
Amendment may be delivered by facsimile transmission of the relevant signature
pages hereof.

 

[remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

 

 

ORIGINATORS

SANMINA-SCI MAGYARORSZAG ELEKTRONIKAI

 

GYARTO KFT.

 

 

 

By

/s/ GABOR PAPP DR

 

 

Name:  Gabor Papp Dr.

 

 

Title:  VP/Plant Manager

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SANMINA-SCI SYSTEMS DE MEXICO, S.A. DE C.V.

 

 

 

 

By  

/s/ SHELLY L. BYERS

 

 

Name:  Shelly L. Byers

 

 

Title:  Chairman

 

 

 

 

By

 

 

 

Name:

 

 

Title

 

 

 

 

 

 

SERVICERS

SANMINA-SCI CORPORATION

 

 

 

 

By

/s/ WALTER BOILEAU

 

 

Name:  Walter Boileau

 

 

Title:  VP and Treasurer

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SANMINA-SCI UK LTD.

 

 

 

By 

/s/ SHELLY L. BYERS

 

 

Name:  Shelly L. Byers

 

 

Title: Director

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT

DEUTSCHE BANK AG, NEW YORK BRANCH,

 

as Administrative Agent

 

 

 

 

 

 

 

By 

/s/ NANCY ADAMO

 

 

Name:  Nancy Adamo

 

 

Title:  Vice President

 

 

 

 

By

/s/ STEPHEN ATALLAH

 

 

Name:  Stephen Atallah

 

 

Title:  Managing Director

 

 

 

 

 

 

PURCHASERS

DEUTSCHE BANK AG, NEW YORK BRANCH

 

 

 

 

 

 

 

By

/s/ NANCY ADAMO

 

 

Name:  Nancy Adamo

 

 

Title:  Vice President

 

 

 

 

By 

/s/ STEPHEN ATALLAH

 

 

Name:  Stephen Atallah

 

 

Title:  Managing Director

 

--------------------------------------------------------------------------------